DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 August 2021 has been entered.

Claim Interpretation
Claims 5 and 7 are each amended to recite, “the first central column and the second central column are decoupled from each other”. As is the norm during prosecution, this and all limitations are given their broadest reasonable interpretation that is consistent with the specification – see MPEP 2111.
In this case, support for these limitations appears to be found in paragraphs [0044] and [0050] of Applicant’s specification: “For magnetic flux distribution in the first magnetic element, the two central columns are operated independently, and there is no coupling influence therebetween” ([0044]); “In an embodiment, for magnetic flux distribution in 
Further, as can be seen, e.g., in Fig. 2A, the two central columns are mechanically coupled to each other via other elements of the core. Examiner notes that there is no teaching in the disclosure as filed for any way in which the two central columns are “decoupled” besides the teaching that the decoupling is specifically, “for magnetic flux distribution”, with the result being that “there is no coupling influence” between the first and second central columns.
Therefore, Examiner’s interpretation of the above-quoted claim limitations, consistent with the specification, is that the first and second central columns are magnetically uncoupled or decoupled, and that there is no coupling influence of magnetic flux distribution in the core between the two central columns. As such, in their current form, claims 2 and 6 are each interpreted to mean that magnetic fluxes distributions generated in the first and second central columns do not interact with, or influence, each other, and thus that there is no magnetic flux offset occurring between them.

Allowable Subject Matter
Claims 1, 2, and 4-8 are allowed.

With respect to claims 1 and 2, the prior art made of record in this case fails to disclose or otherwise suggest the inductor-integrated magnetic element, particularly including, “the first side column and the second side column are formed with a first opening and a second opening, the first opening and the second opening form a first connection line, the first central column and the second central column form a second connection line, and the first connection line is parallel with the second connection line, and the first central column and the second central column have a same cross sectional area, and the two central columns are parallel with each other and arranged symmetrically, wherein a length of the first side column or the second side column is greater than or equal to a distance between a most distal end of the first center column away from the second center column and a most distal end of the second center column away from the first center column”, in combination with all of the remaining limitations as recited in claim 1.

With respect to claim 4, the prior art made of record in this case fails to disclose or otherwise suggest the transformer-integrated magnetic element, particularly including, “wherein a side of the first side column towards the first central column and the second central column has a first arc 

With respect to claims 5 and 6, the prior art made of record fails to disclose or suggest, either individually or in reasonable combinations, the multiple parallel connected resonant converter, particularly including, “the first central column and the second central column are decoupled from each other”, in combination with all of the remaining limitations as recited in claim 5.
The above-quoted limitation of claim 5 is interpreted specifically as explained above in this Office action, under the “Claim Interpretation” heading, and such interpretation is not repeated here. Contrary to the claimed invention, the relevant prior art that has been made of record throughout the prosecution of this application discloses 
Therefore, the prior art does not teach or suggest an integrated magnetic element in which the first and second central columns are “decoupled from each other” in combination with all of the remaining limitations of claim 5.

With respect to claims 7 and 8, it is noted that claim 7 recites substantially similar limitations as quoted above from claim 5, and that claim 7 is substantially similar in scope to claim 5. Therefore, claims 7-8 are allowable for essentially the same reasons given above for claims 5-6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED E FINCH III/Primary Examiner, Art Unit 2838